        Case 1:20-cv-04741-PAE-OTW Document 1 Filed 06/19/20 Page 1 of 26



  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiffs

  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  JORGE PAVON HERNANDEZ,
  ALEJANDRO PAVON, and ALEXIS
  BRAVO, individually and on behalf of others
  similarly situated,                                               COMPLAINT

                                     Plaintiffs,
                                                             COLLECTIVE ACTION UNDER
                   -against-                                      29 U.S.C. § 216(b)

  GEMINI DINER INC. (D/B/A GEMINI                                     ECF Case
  DINER), CONSTANTINOS KASSIMIS,
  CHRISTOS ARGYROS, and NIKOLAOS
  ARGYROS,

                                      Defendants.
  -------------------------------------------------------X

         Plaintiffs Jorge Pavon Hernandez, Alejandro Pavon, and Alexis Bravo, individually and on

 behalf of others similarly situated (collectively, “Plaintiffs”), by and through their attorneys,

 Michael Faillace & Associates, P.C., upon their knowledge and belief, and as against Gemini Diner

 Inc. (d/b/a Gemini Diner), (“Defendant Corporation”), Constantinos Kassimis, Christos Argyros,

 and Nikolaos Argyros, (“Individual Defendants”), (collectively, “Defendants”), allege as follows:

                                           NATURE OF ACTION

       1.       Plaintiffs are former employees of Defendants Gemini Diner Inc. (d/b/a Gemini

Diner), Constantinos Kassimis, Christos Argyros, and Nikolaos Argyros.

       2.       Defendants own, operate, or control a diner, located at 641 2nd Avenue, New York,

NY 10016 under the name “Gemini Diner.”
        Case 1:20-cv-04741-PAE-OTW Document 1 Filed 06/19/20 Page 2 of 26



        3.      Upon information and belief, individual Defendants Constantinos Kassimis, Christos

Argyros, and Nikolaos Argyros, serve or served as owners, managers, principals, or agents of

Defendant Corporation and, through this corporate entity, operate or operated the restaurant as a

joint or unified enterprise.

        4.      Plaintiffs were employed as dishwashers, delivery workers, and porters at the

restaurant located at 641 2nd Avenue, New York, NY 10016.

        5.      Plaintiffs were ostensibly employed as delivery workers. However, they were

required to spend a considerable part of their work day performing non-tipped duties, including but

not limited to dishwashing, porter work, cleaning the restaurant, kitchen and basement, taking out

trash, tying boxes, stocking vegetables, cleaning the filters, and cleaning the refrigerators (hereafter

the “non-tipped duties”).

        6.      At all times relevant to this Complaint, Plaintiffs worked for Defendants in excess of

40 hours per week, without appropriate minimum wage, overtime, and spread of hours compensation

for the hours that they worked.

        7.      Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiffs appropriately for any hours worked, either at the straight rate of pay or

for any additional overtime premium.

        8.      Further, Defendants failed to pay Plaintiff Pavon the required “spread of hours” pay

for any day in which he had to work over 10 hours a day.

        9.      Defendants employed and accounted for Plaintiffs as delivery workers in their

payroll, but in actuality their duties required a significant amount of time spent performing the non-

tipped duties alleged above.




                                                   -2-
        Case 1:20-cv-04741-PAE-OTW Document 1 Filed 06/19/20 Page 3 of 26



       10.     However, under both the FLSA and NYLL, Defendants were not entitled to take a

tip credit because Plaintiffs’ non-tipped duties exceeded 20% of each workday, or 2 hours per day,

whichever is less in each day. 12 N.Y. C.R.R. §146.

       11.     Upon information and belief, Defendants employed the policy and practice of

disguising Plaintiffs’ actual duties in payroll records by designating them as delivery workers instead

of non-tipped employees. This allowed Defendants to avoid paying Plaintiffs at the minimum wage

rate and enabled them to pay them above the tip-credit rate, but below the minimum wage.

       12.     Defendants’ conduct extended beyond Plaintiffs to all other similarly situated

employees.

       13.     At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs and other employees to work in excess of forty (40) hours per week without

providing the minimum wage and overtime compensation required by federal and state law and

regulations.

       14.     Plaintiffs now bring this action on behalf of themselves, and other similarly situated

individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards Act of

1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq.

and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New York

Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein the

“Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’ fees

and costs.

       15.     Plaintiffs seek certification of this action as a collective action on behalf of

themselves, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).



                                                  -3-
            Case 1:20-cv-04741-PAE-OTW Document 1 Filed 06/19/20 Page 4 of 26



                                    JURISDICTION AND VENUE

        16.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiffs’ state law claims under 28 U.S.C. §

1367(a).

        17.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a diner located in this district. Further, Plaintiffs were employed by Defendants in this

district.

                                                  PARTIES

                                                   Plaintiffs

        18.      Plaintiff Jorge Pavon Hernandez (“Plaintiff Hernandez” or “Mr. Hernandez”) is an

adult individual residing in Queens County, New York.

        19.      Plaintiff Hernandez was employed by Defendants at Gemini Diner from

approximately January 2018 until on or about December 23, 2019.

        20.      Plaintiff Alejandro Pavon (“Plaintiff Pavon” or “Mr. Pavon”) is an adult individual

residing in Kings County, New York.

        21.      Plaintiff Pavon was employed by Defendants at Gemini Diner from approximately

March 2018 until on or about September 2018.

        22.      Plaintiff Alexis Bravo (“Plaintiff Bravo” or “Mr. Bravo”) is an adult individual

residing in Queens County, New York.

        23.      Plaintiff Bravo was employed by Defendants at Gemini Diner from approximately

September 2018 until on or about January 3, 2020.



                                                   -4-
        Case 1:20-cv-04741-PAE-OTW Document 1 Filed 06/19/20 Page 5 of 26



                                              Defendants

       24.     At all relevant times, Defendants owned, operated, or controlled a diner, located at

641 2nd Avenue, New York, NY 10016 under the name “Gemini Diner.”

       25.     Upon information and belief, Gemini Diner Inc. (d/b/a Gemini Diner) is a domestic

corporation organized and existing under the laws of the State of New York. Upon information and

belief, it maintains its principal place of business at 641 2nd Avenue, New York, NY 10016.

       26.     Defendant Constantinos Kassimis is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Constantinos Kassimis is

sued individually in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant

Constantinos Kassimis possesses operational control over Defendant Corporation, an ownership

interest in Defendant Corporation, and controls significant functions of Defendant Corporation. He

determines the wages and compensation of the employees of Defendants, including Plaintiffs,

establishes the schedules of the employees, maintains employee records, and has the authority to

hire and fire employees.

       27.     Defendant Christos Argyros is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Christos Argyros is sued

individually in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant

Christos Argyros possesses operational control over Defendant Corporation, an ownership interest

in Defendant Corporation, and controls significant functions of Defendant Corporation. He

determines the wages and compensation of the employees of Defendants, including Plaintiffs,

establishes the schedules of the employees, maintains employee records, and has the authority to

hire and fire employees.




                                                  -5-
        Case 1:20-cv-04741-PAE-OTW Document 1 Filed 06/19/20 Page 6 of 26



       28.     Defendant Nikolaos Argyros is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Nikolaos Argyros is sued

individually in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant

Nikolaos Argyros possesses operational control over Defendant Corporation, an ownership interest

in Defendant Corporation, and controls significant functions of Defendant Corporation. He

determines the wages and compensation of the employees of Defendants, including Plaintiffs,

establishes the schedules of the employees, maintains employee records, and has the authority to

hire and fire employees.

                                    FACTUAL ALLEGATIONS

                               Defendants Constitute Joint Employers

       29.     Defendants operate a diner located in the Kip's Bay section of Manhattan in New

York City.

       30.     Individual Defendants, Constantinos Kassimis, Christos Argyros, and Nikolaos

Argyros, possess operational control over Defendant Corporation, possess ownership interests in

Defendant Corporation, and control significant functions of Defendant Corporation.

       31.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       32.     Each Defendant possessed substantial control over Plaintiffs’ (and other similarly

situated employees’) working conditions, and over the policies and practices with respect to the

employment and compensation of Plaintiffs, and all similarly situated individuals, referred to herein.

       33.     Defendants jointly employed Plaintiffs (and all similarly situated employees) and are

Plaintiffs’ (and all similarly situated employees’) employers within the meaning of 29 U.S.C. 201 et

seq. and the NYLL.



                                                  -6-
        Case 1:20-cv-04741-PAE-OTW Document 1 Filed 06/19/20 Page 7 of 26



       34.     In the alternative, Defendants constitute a single employer of Plaintiffs and/or

similarly situated individuals.

       35.     Upon information and belief, Individual Defendants Constantinos Kassimis, Christos

Argyros, and Nikolaos Argyros operate Defendant Corporation as either an alter ego of themselves

and/or failed to operate Defendant Corporation as an entity legally separate and apart from

themselves, by among other things:

             a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporation as a Corporation,

             b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                 by, amongst other things, failing to hold annual meetings or maintaining

                 appropriate corporate records,

             c) transferring assets and debts freely as between all Defendants,

             d) operating Defendant Corporation for their own benefit as the sole or majority

                 shareholders,

             e) operating Defendant Corporation for their own benefit and maintaining control over

                 this corporation as a closed Corporation,

             f) intermingling assets and debts of their own with Defendant Corporation,

             g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                 liability as necessary to protect their own interests, and

             h) Other actions evincing a failure to adhere to the corporate form.

       36.     At all relevant times, Defendants were Plaintiffs’ employers within the meaning of

the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiffs, controlled




                                                  -7-
          Case 1:20-cv-04741-PAE-OTW Document 1 Filed 06/19/20 Page 8 of 26



the terms and conditions of employment, and determined the rate and method of any compensation

in exchange for Plaintiffs’ services.

          37.   In each year from 2018 to 2019, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

          38.   In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

restaurant on a daily basis are goods produced outside of the State of New York.

                                          Individual Plaintiffs

          39.   Plaintiffs are former employees of Defendants who ostensibly were employed as

dishwashers, delivery workers, and porters. However, they spent over 20% of each shift performing

the non-tipped duties described above.

          40.   Plaintiffs seek to represent a class of similarly situated individuals under 29 U.S.C.

216(b).

                                   Plaintiff Jorge Pavon Hernandez

          41.   Plaintiff Hernandez was employed by Defendants from approximately January 2018

until on or about December 23, 2019.

          42.   Defendants employed Plaintiff Hernandez as a porter and ostensibly as a delivery

worker.

          43.   However, Plaintiff Hernandez was also required to spend a significant portion of his

work day performing the non-tipped duties described above.

          44.   Although Plaintiff Hernandez was ostensibly employed as a delivery worker, he spent

over 20% of each day performing non-tipped work throughout his employment with Defendants.



                                                   -8-
        Case 1:20-cv-04741-PAE-OTW Document 1 Filed 06/19/20 Page 9 of 26



       45.    Plaintiff Hernandez regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       46.    Plaintiff Hernandez’s work duties required neither discretion nor independent

judgment.

       47.    Throughout his employment with Defendants, Plaintiff Hernandez regularly worked

in excess of 40 hours per week.

       48.    From approximately January 2018 until on or about January 2019, Plaintiff

Hernandez worked from approximately 7:00 a.m. until on or about 5:00 p.m., 6 days a week

(typically 60 hours per week).

       49.    From approximately January 2019 until on or about December 23, 2019, Plaintiff

Hernandez worked from approximately 8:00 a.m. until on or about 5:00 p.m., Mondays through

Wednesdays, from approximately 7:00 a.m. until on or about 3:00 p.m., Saturdays, and from

approximately 7:00 a.m. until on or about 5:00 p.m., Sundays (typically 45 hours per week).

       50.    From approximately January 2018 until on or about January 2019, Defendants paid

Plaintiff Hernandez his wages in cash.

       51.    From approximately January 2019 until on or about December 23, 2019, Defendants

paid Plaintiff Hernandez his wages by personal check.

       52.    From approximately January 2018 until on or about December 2018, Defendants paid

Plaintiff Hernandez $9.00 per hour.

       53.    From approximately January 2019 until on or about December 23, 2019, Defendants

paid Plaintiff Hernandez $10.50 per hour.

       54.    Defendants never granted Plaintiff Hernandez any breaks or meal periods of any kind.




                                                -9-
        Case 1:20-cv-04741-PAE-OTW Document 1 Filed 06/19/20 Page 10 of 26



        55.    Plaintiff Hernandez was never notified by Defendants that his tips were being

included as an offset for wages.

        56.    Defendants did not account for these tips in any daily or weekly accounting of

Plaintiff Hernandez’s wages.

        57.    Plaintiff Hernandez was not required to keep track of his time, nor to his knowledge,

did the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

        58.    On a number of occasions, Defendants required Plaintiff Hernandez to sign a

document, the contents of which he was not allowed to review in detail, in order to release his weekly

pay.

        59.    No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Hernandez regarding overtime and wages under the FLSA and NYLL.

        60.    Defendants did not provide Plaintiff Hernandez an accurate statement of wages, as

required by NYLL 195(3).

       61.     Defendants did not give any notice to Plaintiff Hernandez, in English and in Spanish

(Plaintiff Hernandez’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

       62.     Defendants required Plaintiff Hernandez to purchase “tools of the trade” with his own

funds—including an apron and cleaning masks.

                                       Plaintiff Alejandro Pavon

        63.    Plaintiff Pavon was employed by Defendants from approximately March 2018 until

on or about September 2018.

        64.    Defendants employed Plaintiff Pavon as a porter and ostensibly as a delivery worker.



                                                 - 10 -
       Case 1:20-cv-04741-PAE-OTW Document 1 Filed 06/19/20 Page 11 of 26



       65.     However, Plaintiff Pavon was also required to spend a significant portion of his work

day performing the non-tipped duties described above.

       66.     Although Plaintiff Pavon was employed ostensibly as a delivery worker, he spent

over 20% of each day performing non-tipped work throughout his employment with Defendants.

       67.     Plaintiff Pavon regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       68.     Plaintiff Pavon’s work duties required neither discretion nor independent judgment.

       69.     Throughout his employment with Defendants, Plaintiff Pavon regularly worked in

excess of 40 hours per week.

       70.     From approximately March 2018 until on or about September 2018, Plaintiff Pavon

worked from approximately 8:00 p.m. until on or about 6:00 a.m., 4 days a week and from

approximately 8:00 p.m. until on or about 6:15 a.m. or 6:20 a.m., 2 days a week (typically 60.6 hours

per week).

       71.     Throughout his employment, Defendants paid Plaintiff Pavon his wages in cash.

       72.     From approximately March 2018 until on or about September 2018, Defendants paid

Plaintiff Pavon $9.00 per hour.

       73.     Plaintiff Pavon’s pay did not vary even when he was required to stay later or work a

longer day than his usual schedule.

       74.     For example, Defendants required Plaintiff Pavon to work an additional 15 to 20

minutes past his scheduled departure time two days a week, and did not pay him for the additional

time he worked.

       75.     Defendants never granted Plaintiff Pavon any breaks or meal periods of any kind.




                                                 - 11 -
       Case 1:20-cv-04741-PAE-OTW Document 1 Filed 06/19/20 Page 12 of 26



       76.     Plaintiff Pavon was never notified by Defendants that his tips were being included as

an offset for wages.

       77.     Defendants did not account for these tips in any daily or weekly accounting of

Plaintiff Pavon’s wages.

       78.     Plaintiff Pavon was not required to keep track of his time, nor to his knowledge, did

the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       79.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Pavon regarding overtime and wages under the FLSA and NYLL.

       80.     Defendants did not provide Plaintiff Pavon an accurate statement of wages, as

required by NYLL 195(3).

      81.      Defendants did not give any notice to Plaintiff Pavon, in English and in Spanish

(Plaintiff Pavon’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

      82.      Defendants required Plaintiff Pavon to purchase “tools of the trade” with his own

funds—including a bicycle, helmet, and raincoat.

                                        Plaintiff Alexis Bravo

       83.     Plaintiff Bravo was employed by Defendants from approximately September 2018

until on or about January 3, 2020.

       84.     Defendants employed Plaintiff Bravo as a dishwasher and ostensibly as a delivery

worker.

       85.     However, Plaintiff Bravo was also required to spend a significant portion of his work

day performing the non-tipped duties described above.



                                                - 12 -
       Case 1:20-cv-04741-PAE-OTW Document 1 Filed 06/19/20 Page 13 of 26



       86.     Although Plaintiff Bravo ostensibly was employed as a delivery worker, he spent

over 20% of each day performing non-tipped work throughout his employment with Defendants.

       87.     Plaintiff Bravo regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       88.     Plaintiff Bravo’s work duties required neither discretion nor independent judgment.

       89.     Throughout his employment with Defendants, Plaintiff Bravo regularly worked in

excess of 40 hours per week.

       90.     From approximately September 2018 until on or about December 2018, Plaintiff

Bravo worked from approximately 11:00 a.m. until on or about 9:00 p.m., Thursdays through

Mondays (typically 46 hours per week).

       91.     From approximately January 2019 until on or about January 3, 2020, Plaintiff Bravo

worked from approximately 12:00 p.m. until on or about 9:00 p.m., Thursdays through Mondays

(typically 41 hours per week).

       92.     From approximately September 2018 until on or about December 2018, Defendants

paid Plaintiff Bravo his wages in cash.

       93.     From approximately January 2019 until on or about January 3, 2020, Defendants paid

Plaintiff Bravo his wages in combinations of cash, personal check, and/or company check.

       94.     From approximately September 2018 until on or about December 2018, Defendants

paid Plaintiff Bravo $10.50 per hour.

       95.     From approximately January 2019 until on or about January 3, 2020, Defendants paid

Plaintiff Bravo $12.50 per hour.

       96.     Plaintiff Bravo was never notified by Defendants that his tips were being included as

an offset for wages.



                                                - 13 -
       Case 1:20-cv-04741-PAE-OTW Document 1 Filed 06/19/20 Page 14 of 26



       97.     Defendants did not account for these tips in any daily or weekly accounting of

Plaintiff Bravo’s wages.

       98.     With the exception of approximately 3 months in 2019, Plaintiff Bravo was not

required to keep track of his time, nor to his knowledge, did the Defendants utilize any time tracking

device such as punch cards, that accurately reflected his actual hours worked.

       99.     Defendants required Plaintiff Bravo to sign a document, the contents of which he was

not allowed to review in detail.

       100.    In addition, in order to get paid, Plaintiff Bravo was required to sign a document in

which Defendants misrepresented the hours that he worked per week.

       101.    No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Bravo regarding overtime and wages under the FLSA and NYLL.

       102.    Defendants did not provide Plaintiff Bravo an accurate statement of wages, as

required by NYLL 195(3).

      103.     Defendants did not give any notice to Plaintiff Bravo, in English and in Spanish

(Plaintiff Bravo’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

                                   Defendants’ General Employment Practices

      104.     At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs (and all similarly situated employees) to work in excess of 40 hours a week

without paying them appropriate minimum wage, spread of hours pay, and overtime compensation

as required by federal and state laws.




                                                 - 14 -
       Case 1:20-cv-04741-PAE-OTW Document 1 Filed 06/19/20 Page 15 of 26



      105.     Plaintiffs were victims of Defendants’ common policy and practices which violate

their rights under the FLSA and New York Labor Law by, inter alia, not paying them the wages

they were owed for the hours they worked.

      106.     Defendants’ pay practices resulted in Plaintiffs not receiving payment for all their

hours worked, and resulted in Plaintiffs’ effective rate of pay falling below the required minimum

wage rate.

      107.     Defendants habitually required Plaintiffs to work additional hours beyond their

regular shifts but did not provide them with any additional compensation.

      108.     Defendants required Plaintiffs and all other delivery workers to perform general non-

tipped tasks in addition to their primary duties as delivery workers.

      109.     Plaintiffs and all similarly situated employees, ostensibly were employed as tipped

employees by Defendants, although their actual duties included a significant amount of time spent

performing the non-tipped duties outlined above.

      110.      Plaintiffs’ duties were not incidental to their occupation as tipped workers, but

instead constituted entirely unrelated general restaurant work with duties, including the non-tipped

duties described above.

      111.     Plaintiffs and all other tipped workers were paid at a rate that was below minimum

wage by Defendants.



      112.     However, under state law, Defendants were not entitled to a tip credit because the

tipped worker’s and Plaintiffs’ non-tipped duties exceeded 20% of each workday (or 2 hours a day,

whichever is less) (12 N.Y.C.R.R. § 146).




                                                 - 15 -
       Case 1:20-cv-04741-PAE-OTW Document 1 Filed 06/19/20 Page 16 of 26



      113.     New York State regulations provide that an employee cannot be classified as a tipped

employee on any day in which he or she has been assigned to work in an occupation in which tips

are not customarily received. (12 N.Y.C.R.R. §§137-3.3 and 137-3.4). Similarly, under federal

regulation 29 C.F.R. §531.56(e), an employer may not take a tip credit for any employee time if that

time is devoted to a non-tipped occupation.

      114.     In violation of federal and state law as codified above, Defendants classified Plaintiffs

and other tipped workers as tipped employees, and paid them at a rate that was below minimum

wage when they should have classified them as non-tipped employees and paid them at the minimum

wage rate.

      115.     Defendants failed to inform Plaintiffs who received tips that Defendants intended to

take a deduction against Plaintiffs’ earned wages for tip income, as required by the NYLL before

any deduction may be taken.

      116.     Defendants failed to inform Plaintiffs who received tips, that their tips were being

credited towards the payment of the minimum wage.

      117.     Defendants failed to maintain a record of tips earned by Plaintiffs who worked as

delivery workers for the tips they received.

      118.     Defendants’ time keeping system did not reflect the actual hours that Plaintiffs

worked.

      119.     Defendants     willfully   disregarded      and   purposefully   evaded   recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      120.     Defendants required Plaintiff Bravo to sign a document the contents of which he was

not allowed to review in detail.



                                                  - 16 -
        Case 1:20-cv-04741-PAE-OTW Document 1 Filed 06/19/20 Page 17 of 26



      121.      Defendants required Plaintiffs to sign a document that reflected inaccurate or false

hours worked.

      122.      Defendants paid Plaintiffs their wages in cash, and in combinations of cash, personal

check, and/or company check.

      123.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      124.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiffs (and similarly situated individuals) worked, and to

avoid paying Plaintiffs properly for their full hours worked.

      125.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      126.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiffs and other similarly situated former workers.

      127.      Defendants failed to provide Plaintiffs and other employees with accurate wage

statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).




                                                  - 17 -
       Case 1:20-cv-04741-PAE-OTW Document 1 Filed 06/19/20 Page 18 of 26



      128.     Defendants failed to provide Plaintiffs and other employees, at the time of hiring and

on or before February 1 of each subsequent year, a statement in English and the employees’ primary

language, containing: the rate or rates of pay and basis thereof, whether paid by the hour, shift, day,

week, salary, piece, commission, or other; allowances, if any, claimed as part of the minimum wage,

including tip, meal, or lodging allowances; the regular pay day designated by the employer; the name

of the employer; any “doing business as” names used by the employer; the physical address of the

employer's main office or principal place of business, and a mailing address if different; and the

telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      129.     Plaintiffs bring their FLSA minimum wage, overtime compensation, and liquidated

damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf

of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or were

employed by Defendants or any of them, on or after the date that is three years before the filing of

the complaint in this case (the “FLSA Class Period”).

      130.     At all relevant times, Plaintiffs and other members of the FLSA Class were similarly

situated in that they had substantially similar job requirements and pay provisions, and have been

subject to Defendants’ common practices, policies, programs, procedures, protocols and plans

including willfully failing and refusing to pay them the required minimum wage, overtime pay at a

one and one-half their regular rates for work in excess of forty (40) hours per workweek under the

FLSA, and willfully failing to keep records under the FLSA.

      131.     The claims of Plaintiffs stated herein are similar to those of the other employees.




                                                  - 18 -
        Case 1:20-cv-04741-PAE-OTW Document 1 Filed 06/19/20 Page 19 of 26



                                   FIRST CAUSE OF ACTION

             VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      132.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      133.     At all times relevant to this action, Defendants were Plaintiffs’ employers within the

meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power to hire and

fire Plaintiffs (and the FLSA Class Members), controlled the terms and conditions of their

employment, and determined the rate and method of any compensation in exchange for their

employment.

      134.     At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      135.     Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

       136.    Defendants failed to pay Plaintiffs (and the FLSA Class members) at the applicable

minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      137.     Defendants’ failure to pay Plaintiffs (and the FLSA Class members) at the applicable

minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      138.     Plaintiffs (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                  SECOND CAUSE OF ACTION

               VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      139.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.




                                                 - 19 -
        Case 1:20-cv-04741-PAE-OTW Document 1 Filed 06/19/20 Page 20 of 26



      140.     Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiffs (and the

FLSA Class members) overtime compensation at a rate of one and one-half times the regular rate of

pay for each hour worked in excess of forty hours in a work week.

      141.     Defendants’ failure to pay Plaintiffs (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      142.     Plaintiffs (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                   THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      143.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      144.     At all times relevant to this action, Defendants were Plaintiffs’ employers within the

meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire Plaintiffs,

controlled the terms and conditions of their employment, and determined the rates and methods of

any compensation in exchange for their employment.

      145.     Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiffs less than the minimum wage.

      146.     Defendants’ failure to pay Plaintiffs the minimum wage was willful within the

meaning of N.Y. Lab. Law § 663.

      147.     Plaintiffs were damaged in an amount to be determined at trial.

                                  FOURTH CAUSE OF ACTION

                       VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW

      148.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.



                                                 - 20 -
          Case 1:20-cv-04741-PAE-OTW Document 1 Filed 06/19/20 Page 21 of 26



      149.     Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiffs overtime compensation at rates

of one and one-half times the regular rate of pay for each hour worked in excess of forty hours in a

work week.

      150.     Defendants’ failure to pay Plaintiffs overtime compensation was willful within the

meaning of N.Y. Lab. Law § 663.

      151.     Plaintiffs were damaged in an amount to be determined at trial.

                                   FIFTH CAUSE OF ACTION

                 VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                     OF THE NEW YORK COMMISSIONER OF LABOR

      152.     Plaintiff Pavon repeats and realleges all paragraphs above as though fully set forth

herein.

      153.     Defendants failed to pay Plaintiff Pavon one additional hour’s pay at the basic

minimum wage rate before allowances for each day Plaintiff’s spread of hours exceeded ten hours

in violation of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

      154.     Defendants’ failure to pay Plaintiff Pavon an additional hour’s pay for each day

Plaintiff’s spread of hours exceeded ten hours was willful within the meaning of NYLL § 663.

      155.     Plaintiff Pavon was damaged in an amount to be determined at trial.

                                   SIXTH CAUSE OF ACTION

                  VIOLATION OF THE NOTICE AND RECORDKEEPING

                    REQUIREMENTS OF THE NEW YORK LABOR LAW

      156.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.




                                                 - 21 -
       Case 1:20-cv-04741-PAE-OTW Document 1 Filed 06/19/20 Page 22 of 26



      157.     Defendants failed to provide Plaintiffs with a written notice, in English and in Spanish

(Plaintiffs’ primary language), containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as" names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by NYLL §195(1).

      158.     Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                 SEVENTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      159.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      160.     With each payment of wages, Defendants failed to provide Plaintiffs with an accurate

statement listing each of the following: the dates of work covered by that payment of wages; name

of employee; name of employer; address and phone number of employer; rate or rates of pay and

basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; gross

wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the regular

hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours worked;

and the number of overtime hours worked, as required by NYLL 195(3).

      161.     Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                  EIGHTH CAUSE OF ACTION



                                                  - 22 -
       Case 1:20-cv-04741-PAE-OTW Document 1 Filed 06/19/20 Page 23 of 26



                              RECOVERY OF EQUIPMENT COSTS

     162.       Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

     163.       Defendants required Plaintiffs to pay, without reimbursement, the costs and expenses

for purchasing and maintaining equipment and “tools of the trade” required to perform their jobs,

further reducing their wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29 C.F.R. §

531.35; N.Y. Lab. Law §§ 193 and 198-b.

     164.       Plaintiffs were damaged in an amount to be determined at trial.




                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs respectfully request that this Court enter judgment against

 Defendants by:

         (a)     Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;

         (b)     Declaring that Defendants violated the minimum wage provisions of, and

 associated rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;

         (c)     Declaring that Defendants violated the overtime wage provisions of, and associated

 rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;

         (d)     Declaring that Defendants violated the recordkeeping requirements of, and

 associated rules and regulations under, the FLSA with respect to Plaintiffs’ and the FLSA Class

 members’ compensation, hours, wages, and any deductions or credits taken against wages;



                                                  - 23 -
     Case 1:20-cv-04741-PAE-OTW Document 1 Filed 06/19/20 Page 24 of 26



       (e)     Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiffs and the FLSA Class members;

       (f)     Awarding Plaintiffs and the FLSA Class members damages for the amount of

unpaid minimum wage, overtime compensation, and damages for any improper deductions or

credits taken against wages under the FLSA as applicable;

       (g)     Awarding Plaintiffs and the FLSA Class members liquidated damages in an amount

equal to 100% of their damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

       (h)     Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiffs;

       (i)     Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiffs;

       (j)     Declaring that Defendants violated the spread-of-hours requirements of the NYLL

and supporting regulations as to Plaintiff Pavon;

       (k)     Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiffs’ compensation, hours, wages and any deductions or credits

taken against wages;

       (l)     Declaring that Defendants’ violations of the provisions of the NYLL and spread of

hours wage order were willful as to Plaintiffs;

       (m)     Awarding Plaintiffs damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages, as well

as awarding spread of hours pay under the NYLL as applicable



                                                  - 24 -
      Case 1:20-cv-04741-PAE-OTW Document 1 Filed 06/19/20 Page 25 of 26



       (n)     Awarding Plaintiffs damages for Defendants’ violation of the NYLL notice and

recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

       (o)     Awarding Plaintiffs liquidated damages in an amount equal to one hundred percent

(100%) of the total amount of minimum wage, overtime compensation, and spread of hours pay

shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to

NYLL § 198(3);

       (p)     Awarding Plaintiffs and the FLSA Class members pre-judgment and post-judgment

interest as applicable;

       (q)      Awarding Plaintiffs and the FLSA Class members the expenses incurred in this

action, including costs and attorneys’ fees;

       (r)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (s)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

        Plaintiffs demand a trial by jury on all issues triable by a jury.

Dated: New York, New York

       March 19, 2020

                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.

                                               By:              /s/ Michael Faillace
                                                         Michael Faillace [MF-8436]
                                                         60 East 42nd Street, Suite 4510
                                                         New York, New York 10165
                                                         Telephone: (212) 317-1200
                                                         Facsimile: (212) 317-1620


                                                - 25 -
Case 1:20-cv-04741-PAE-OTW Document 1 Filed 06/19/20 Page 26 of 26



                                        Attorneys for Plaintiffs




                               - 26 -
